IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               October 19, 2016 Session

              BILLY COFFEY, ET AL. v. HAMBLEN COUNTY, ET AL.

                 Appeal from the Circuit Court for Hamblen County
                 No. 15CV139        Douglas T. Jenkins, Chancellor



            No. E2016-01116-COA-R3-CV-FILED-DECEMBER 28, 2016




D. MICHAEL SWINEY, C.J., concurring and dissenting.


       I fully concur in the majority’s opinion with the exception of the majority’s
determination that “we simply cannot agree with the trial court’s classification of the
claim at issue as a consumer claim when Plaintiffs filed suit pursuant to a contract
between the County and EMS for the failure to provide services as promised in the
service agreement.” I instead believe that the language of the AHLA, as set out in the
majority’s opinion and applicable to this issue, is broad enough to cover an alleged
failure to provide services as promised in the service agreement. Specifically, I believe
the definition in the AHLA, as quoted by the majority, defining a Consumer Case to be “a
dispute between a Health Care Entity and a Consumer concerning: (a) the delivery of
care or treatment by the Health Care Entity. . .” is broad enough to cover a failure to
deliver the required care or treatment.
         The AHLA itself provides, again as quoted by the majority, that “[t]hese
definitions shall be construed liberally with any doubts as to whether a case is a
Consumer Case to be resolved in favor of providing the protections contained in these
rules to the Consumer.” The majority’s interpretation of the AHLA language at issue is a
reasonable one. However, I believe that my interpretation of the AHLA language at issue
also is a reasonable interpretation. I believe this doubt brings this squarely within the
AHLA requirement that whenever there is any doubt as to whether a case is a Consumer
Case, the AHLA is to be liberally construed to resolve the doubt in favor of providing the
protection contained in the AHLA rules to the Consumer. Construing the language
liberally in favor of the Consumer as to “Consumer Case,” as required by the AHLA
itself, I think “the delivery of care or treatment by the Health Care Entity. . .” is broad
enough to cover an alleged failure to deliver the care or treatment required of the health
care entity. I express no opinion at all as to whether there was any such a failure to
provide any required care or treatment by the health care entity, but address only whether
the definition of “Consumer Case” under the AHLA itself is broad enough to cover an
alleged failure to deliver the required care or treatment.

       I agree with all of the majority’s opinion except for this one aspect and, I
respectfully dissent only from that one aspect of the majority’s opinion. Therefore, I
would affirm the decision of the trial court in its entirety.



                                         ____________________________________
                                         D. MICHAEL SWINEY, CHIEF JUDGE




                                           -2-